Title: From Thomas Jefferson to George Jefferson, 11 January 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 11. 1803.
          
          I inclose you the sum of three hundred and thirty Dollars to cover an order drawn on you this day in favor of Joseph Moran
          
            
              
              200. D
            
            
              and of another drawn this day also in favor of Joseph Bran for
              124.25
      
            
            
              which be pleased to honor on account of
              324.25

            
          
          Your friend & sevt.
          
            Th: Jefferson
          
          
            P.S. I should have noted that an order of T M Randolph on mr Brown makes 60. D. of the above sum.
          
        